EXHIBIT Overview of Compensation Arrangements for Preston D. Swafford Effective as of July 1, Effective as of July 1, 2009, Tom Kilgore approved the following compensation arrangements for Preston D. Swafford: · A base salary of $525,000 · Executive Annual Incentive Plan opportunity of 80 percent of salary beginning with fiscal year 2009 · Executive Long-Term Incentive Plan opportunity of 100 percent of salary beginning with the performance cycle ending on September 30, 2009 In addition, Mr. Kilgore approved a performance arrangement that will provide Mr.
